Title: From George Washington to Major General Charles Lee, 30 May–18 June 1778
From: Washington, George
To: Lee, Charles


                    
                        Sir,
                        [Valley Forge] 30 May–18 June 1778]
                    
                    Poors, Varnums, & Huntingtons Brigades are to March in one division under your Command to the North River.
                    The Quarter Master General will give you the rout, Incampments, & halting days to which you will conform as strictly as possible to prevent interfering with other Troops and that I may know precisely your situation every day.
                    Leave as few sick & lame on the road as possible such as are absolutely incapable of Marching with you are to be committed to the care of proper Officers with directions to follow as fast as their condition will allow.
                    Be strict in your discipline—suffer no rambling—keep the Men in their Ranks & the Officers with their divisions—avoid pressing Horses &ca as much as possible and punish severely every officer or Soldier who shall presume to press without proper authority—prohibit the burning of Fences—in a word you are to protect the persons & property of the Inhabitants from every kind of Insult & abuse.
                    Begin your Marches at four oclock in the Morning at latest that they may be over before the heat of the day, & that the Soldiers may have time to Cook, refresh, & prepare for the ensuing day. Given at Head Quarters this 30th May 1778
                    
                        G. Washington
                    
                    
                        The foregoing Instructions may serve you for Genl directions, but circumstances having varied since they were written you are to halt on the first strong ground after passing the Delaware at Coryells ferry till further orders unless you should receive authentic intelligence that the enemy have proceeded by a direct rout to South Amboy (or still lower)—In this case you will continue your March to the No. River  agreeably to former orders & by the rout already given you—If my memory does not deceive me there is an advantageous spot of ground at the Ferry to the right of the road leading from the water.
                        G.W.
                    
                